UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6844



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH MCCOY POWELL,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.     Terrence W. Boyle,
District Judge. (2:93-cr-00004-BO; 2:98-cv-28-BO)


Submitted:   November 28, 2007         Decided:     December 14, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph McCoy Powell, Appellant Pro Se. Steve R. Matheny, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph McCoy Powell seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion for

reconsideration of the district court’s previous order dismissing

as untimely his 28 U.S.C. § 2255 (2000) motion, and a subsequent

order denying his Fed. R. Civ. P. 59(e) motion to alter or amend

judgment.     The orders are not appealable unless a circuit justice

or   judge   issues   a   certificate   of   appealability.      28   U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating     that    reasonable    jurists   would   find   that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Powell has not

made the requisite showing.*     Accordingly, we deny a certificate of


      *
      Because Powell’s convictions became final prior to the
effective date of the AEDPA, he had until April 24, 1997 (one year
after the effective date of the statute), to file his § 2255
motion. Hernandez v. Caldwell, 225 F.3d 435, 438-39 (4th Cir.
2000).   We therefore agree with Powell that the district court
erred in concluding that he had only until November 28, 1995, to
file a timely § 2255 motion.        However, we conclude that a
certificate of appealability is not warranted because the district

                                  - 2 -
appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




court correctly held that Powell’s Rule 60(b) motion was not
timely.

                               - 3 -